Case: 19-31018      Document: 00515622410         Page: 1     Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        November 2, 2020
                                  No. 19-31018
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Daniel Wayne Collins,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:04-CR-50170-4


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Daniel Wayne Collins, proceeding pro se on appeal, pleaded guilty to:
   conspiring to distribute methamphetamine, in violation of 21 U.S.C.
   §§ 841(a)(1), 846; and possession of a firearm in relation to a drug-trafficking
   offense, in violation of 18 U.S.C. § 924(c)(1)(A). He was sentenced to, inter


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31018      Document: 00515622410             Page: 2    Date Filed: 11/02/2020




                                       No. 19-31018


   alia:   168-months’    imprisonment          for   his   conspiracy-to-distribute-
   methamphetamine charge; and a consecutive term of 60-months’
   imprisonment on the firearm charge.
           In the light of Amendment 782 to the Sentencing Guidelines, Collins
   moved, in 2014, for a reduction of sentence pursuant to 18 U.S.C.
   § 3582(c)(2). The district court denied his motion, citing public safety
   concerns due to Collins’ use of weapons during the underlying offense. Our
   court affirmed. United States v. Collins, 712 F. App’x 392, 396 (5th Cir. 2017).
           In 2018, Collins filed a successive § 3582(c)(2) motion because,
   according to his claim, information regarding the need to avoid unwarranted
   sentencing disparities was unavailable when he filed his first motion. See 18
   U.S.C. § 3553(a)(6). Collins cited several cases purporting to show similarly-
   situated defendants who received a reduction despite the involvement of a
   weapon in the underlying drug offense. The motion was denied.
           Appealing the denial of that motion, Collins claims the court abused
   its discretion because denial of his motion creates a sentence disparity. A
   court’s decision whether to reduce a sentence under § 3582(c)(2) is reviewed
   for an abuse of discretion. United States v. Henderson, 636 F.3d 713, 717 (5th
   Cir. 2011). Although the court acknowledged Collins’ disparity contentions,
   it concluded a reduction was not warranted “due to public safety
   considerations” in the light of Collins’ possessing a weapon during
   commission of the underlying offense, for which he pleaded guilty to such
   possession as a separate offense.
           The court considered the § 3582(c)(2) motion and applicable
   § 3553(a) sentencing factors; Collins has not demonstrated error. Therefore,
   the court did not abuse its discretion. See Henderson, 636 F.3d at 718.
           AFFIRMED; Collins’ request for a different judge on remand is
   DENIED as moot.




                                            2